The Honorable Ron Fuller State Representative #18 Corporate Hill Dr., Suite 201 Little Rock, Arkansas 72205
Dear Representative Fuller:
This is in response to your request for an opinion regarding Act 12 of 1987. You have asked, specifically, whether the provisions of Act 12 dictate a change of venue under a particular set of facts set forth in your request.
It appears, based upon your June 5th correspondence, that this matter is currently in litigation and that a hearing has been set in August of this year. You also indicate that this question has or may be raised in the ongoing case.
This set of circumstances prevents us from responding to your request.  The policy of this office dictates that an opinion not be rendered on matters that are the subject of litigation in progress.  Any attempt to address the substantive provisions of Act 12 would, in this instance, violate this policy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.